Title: James Madison to Louis Serurier, 5 August 1831
From: Madison, James
To: Serurier, Louis


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Aug 5. 1831
                            
                        
                         
                        We are glad to learn by your kind letter of the 30th. Ult: that you all got safe back to Washington in spite
                            of the scorching heat of the Tavern, and the stewing ordeal of the Steamboat: and are particularly gratified that the
                            temporary exchange, so easily repeated, of the Banks of the Potomac, for our Mountain Climate, proved so agreeable. It is
                            not the less to be understood however, that the balance of gain from the visit was on our side; and no wise impaired by
                            the sportive vivacities of the younger parties whose innocent pleasures have a merit rather with those who can enjoy them,
                            by their sympathies & recollections.
                        The period in which we were cotemporary servants of our respective Countries, at Washington, was doubtless
                            not without its difficulties for the time, however auspicious for the future: Nor will I disguise the satisfaction with
                            which I find that the part borne by me, was favorably viewed by a witness, then so highly respected for the lights of his
                            mind, & the purity of his sentiments, and now deriving a further title to my esteem & confidence, from a
                            more familiar opportunity of appreciating them. I am happy to add in behalf of Mrs. Madison that her former acquaintance
                            with the attractive character of Madame Serrurier has been refreshed by the visit with which we have been favored, into an
                            increased admiration & lasting attachment.
                        These being the impressions left on us, our sincerity will not be doubted, in the wishes we jointly offer for
                            the best of blessings on you both; among the first of which will be a happy lot in life for your amiable &
                            promising sons.
                        
                        
                            
                                J. M
                            
                        
                    